Response to Arguments

Applicant's arguments filed 03-18-2021 have been fully considered but they are not persuasive. 
Applicant argues that Rastogi expressly teaches away from and is compatible with dedicated radio section parameters as recited in claim 1.
Examiner respectfully disagrees.
As an initial matter the new amendments to the claim 1 requires further search and consideration.
In response to applicant's argument that Rastogi is non-analogous art, or teaches away from the invention, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is evident that Rastogi provides a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by a core network (Rastogi ¶0013- 3rd  and 4th sentence- Communication parameters may include (QoS) parameters, mappings of service data flows) and  identifies a dedicated radio section QoS parameter mapped in the mapping rule to a QoS parameter (Rastogi ¶0021-24 and 29-36 - Each bearer 114 may have different QoS attributes….SDFs are mapped to data bearers by QoS policies and traffic flow templates (TFTs), 
Where Rastogi is deficient is remedied by Wu by where the QoS parameters are being applied to a service flow of a packet and transmitting, by the BS apparatus, the packet in the radio section by applying the identified dedicated radio section QoS parameter. However in analogous art Wu remedies this deficiency: Wu, Fig.10, ¶0005- QoS flow quality of service applied to radio bearers, ¶0015 st sentence- on the network side map the uplink/downlink data packet to a QoS flow …..associate an uplink/downlink QoS flow with a DRB).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references ( i.e. Rastogi and Wu), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
This establishment of Obviousness also serves for the combinations of Rastogi, in view of Wu and further in view of Pan for claims 5, 8 and 11; for  Rastogi in view of Wu and further in view of Nuggehalli for claims 2 and 4; and for Rastogi in view of Wu and further in view of Ryoo for claims 9 and 10.
Therefore in lieu of further search and consideration as required by the amendments, the rejection stands in view of the prior art of record.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462